Putnam, J. (dissenting):
Plaintiff’s horse was killed by the fault of both defendants. The Heins Express Company has not appealed. Borden’s Condensed Milk Company does not attempt to contest the merits. Just as the shaft of the Borden wagon, swinging around, impaled plaintiff’s horse, which fell, Borden’s driver jumped down, exclaiming “It is my fault.” It was spontaneous thrown out in the view of the horse’s death struggles. The witness first said this had been “right away ” after the blow; although he followed this by saying it was “ three or four minutes ”— probably as inexact as most such estimates of periods of past excitement. The driver’s utterance was a natural outburst of feeling, not an explanation or excuse given out after the transaction had entirely passed. It was admissible under _ Scheir v. Quirin (77 App. Div. 624); Hanover R. R. Co. v. Coyle (55 Penn. St. 396); Chamberlayne on Ev. (§ 1345). The *455statement in Sherman v. D., L. & W. R. R. Co. (106 N. Y. 542) was apparently after the affair was over. The authorities in this State now recognize the psychological value of such spontaneous exclamations, when the mind is still controlled hy the event. (People v. Del Vermo, 192 N. Y. 470, 485.) Here the remark was so natural as to exclude the idea of fabrication, within the distinction recognized in Greener v. General Electric Co. (209 N. Y. 135,138). The learned justice here told the jury that if they found that the driver had said this, they need not find that it was his fault, since he was then excited hy the accident. “He may not have been acquainted with all the circumstances. He may not have known how the wagons came together. In other words, it is purely a conclusion on the part of that driver even if he said that, and that in itself won’t make the Borden’s liable in this case.” As the jury rendered a sensible verdict, and indeed the only proper one against both tort feasors, I cannot concur to send back the case for another trial.
Carr, J., concurred.
Judgment and order reversed and new trial granted, with costs of this appeal to appellant to abide the event.